DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s response filed on 04/20/2022 has been entered and considered. Upon entering, Claims 1, 3-4, 6, and 17 have been amended, claims 2, 5, 7, and 19-21 have been canceled, and 22-27 have been added.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/11/2022, 02/18/2022, 03/22/2022, and 07/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments filed on 04/20/2022 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Regarding claims 1 and 17, it is unclear subtract a compensation voltage from the plurality of compensation voltages to what. For examination purposes, the examiner will interpret the claims as best understood.
7.	Since claims 3, 4, 6, 8-16, and 23-27 depend from claim 1 and do not cure the deficiencies of claim 1, they are rejected for the same reason; and claims 18 and 22 depend from claim 17 and do not cure the deficiencies of claim 17, they are rejected for the same reason.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 3, 4, 6, 8-12, 14-18, and 22-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2013/0069438) in view of Foss (US 2010/0126550).
	Regarding claim 1, Liu teaches a method comprising: determining a circuit parameter for a plurality of parallel connected photovoltaic strings (fig. 3: PV strings 12, 14, 16), (see figure 3 and par. [0008] and [0027-0028], the PV system also includes a plurality of PV strings connected to the DC link in a parallel arrangement and being configured to generate a string output power responsive to received solar irradiation, wherein each of the plurality of PV strings has an optimal string voltage at which the string output power is maximized); adjusting at least one compensation voltage (fig. 3: 24), of a plurality of compensation voltages (24s), based on the circuit parameter, (see figure 3 and par. [0028-0029], delta DC/DC converter also includes a controller operationally connected thereto to control functioning of the DC/DC converter, so as to selectively vary a voltage output, V.sub.o, of the DC/DC converter that provides "tuning" of respective PV string voltages; and the controller of each delta DC/DC converter includes a "localized" power maximizing algorithm programmed thereon to iteratively adjust and control generation of an output or tuning voltage, V.sub.o, from its respective DC/DC converter), wherein the at least one compensation voltage (24) is associated with at least one photovoltaic string (12) of the plurality of parallel connected photovoltaic strings (12, 14, 16). 
However, Liu does not explicitly teach subtracting a compensation voltage from the plurality of compensation voltages; and configuring a plurality of conversion circuits based on the subtracted plurality of compensation voltages to add the plurality of compensation voltages to the plurality of parallel connected photovoltaic strings.
Foss teaches FIG. 1A shows strings of solar modules connected in parallel, each string having an injection circuit. In addition to the power control circuitry described above, each injection circuit contains a means to communicate with a central control point. This communication means can be wireless, data line or power line. The central control point transmits commands to all injection circuits specifying the maximum rate of change that should be allowed; if the power available from the sun increases at a rate higher than the specified rate, the injection circuits reduce the power output from their string by a gradually decreasing amount until the string's maximum power point is reached; and adjustments to the injected power result in changes in the total output power. Injected power may increase or decrease the output power of a string, (see figures 1A and 1D; and par. [0053-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foss into the method of Liu in order to controlling the performance of solar power generation systems.
Regarding claim 3, further Foss discloses the method, wherein the subtracted compensation voltage is a minimum compensation voltage of the plurality of compensation voltages, (see par. [0053]; if the power available from the sun increases at a rate higher than the specified rate, the injection circuits reduce the power output from their string by a gradually decreasing amount until the string's maximum power point is reached).
Regarding claim 4, furthermore Liu discloses the method, wherein compensation voltages (24s) is configured to increase a conversion efficiency of at least one inverter (fig. 3: PV inverter 22) connected to the plurality of parallel connected photovoltaic strings (12, 14, 16), (see par. [0026], [0032], and [0036-0037]).
Regarding claim 6, furthermore Liu discloses the method, wherein compensation voltage (24) is configured to optimize a direct current (DC) bus voltage (fig. 3: 20) optimal for an input of at least one inverter (fig. 3: 22) connected to the plurality of parallel connected photovoltaic strings (12, 14, 16), (see par. [0025-0030]).
Regarding claim 8, furthermore Liu discloses the method, wherein the at least one compensation voltage is adjusted based on an output power of the at least one related photovoltaic string of the plurality of parallel connected photovoltaic strings (12, 14, 16), (see par. [0037-0039]).
Regarding claim 9, furthermore Liu discloses the method, further comprising, at least one of: determining a net total power, determining a power produced by the plurality of parallel connected photovoltaic strings, or determining a power produced by a plurality of compensation circuits, (see par. [0039-0041]).
Regarding claim 10, furthermore Liu discloses the method, further comprising: determining a power on a direct current (DC) bus (fig. 3: bus 20) connected to the plurality of parallel connected photovoltaic strings (12, 14, 16), (see par. [0007], [0032], and [0046]).
Regarding claim 11, furthermore Liu discloses the method, further comprising: determining an input of a compensation circuit from at least one electrical parameter related to a direct current (DC) bus (20) connected to the plurality of parallel connected photovoltaic strings (12, 14, 16), (see par. [0027-0028] and [0032]).
Regarding claim 12, furthermore Liu discloses the method, further comprising: determining an input of a compensation circuit (24) from at least one electrical parameter related to a direct current (DC) source (fig. 3: PV modules 17) connected to the compensation circuit (24), (see par. [0027-0028] and [0032]).
Regarding claim 14, furthermore Liu discloses the method, wherein the at least one compensation voltage is adjusted based on a net total power, (see par. [0037-0039]).
Regarding claim 15, furthermore Liu discloses the method, further comprising: maintaining each photovoltaic string (12, 14, 16) at a certain power point, (see par. [0006-0008]).
Regarding claim 16, furthermore Liu discloses the method, further comprising: maintaining a certain string parameter of a respective photovoltaic string based on the related compensation voltage of that photovoltaic string (12, 14, 16), (see par. [0006-0008]).
Regarding claim 17, Liu teaches a system comprising: a plurality of parallel connected photovoltaic strings (fig. 3: 12, 14, 16), (see par. [0008] and [0027-0028], the PV system also includes a plurality of PV strings connected to the DC link in a parallel arrangement and being configured to generate a string output power responsive to received solar irradiation); at least one controller (fig. 3: controller 34) configured to: adjust at least one compensation voltage (fig. 3: 24), of a plurality of compensation voltages (24s), based on a circuit parameter for the plurality of parallel connected photovoltaic strings (12, 14, 16), (see par. [0028-0029], delta DC/DC converter also includes a controller operationally connected thereto to control functioning of the DC/DC converter, so as to selectively vary a voltage output, V.sub.o, of the DC/DC converter that provides "tuning" of respective PV string voltages; and the controller of each delta DC/DC converter includes a "localized" power maximizing algorithm programmed thereon to iteratively adjust and control generation of an output or tuning voltage, V.sub.o, from its respective DC/DC converter), the at least one compensation voltage (24) being associated with at least one photovoltaic string (12) of the plurality of parallel connected photovoltaic strings (12, 14, 16). 
However, Liu does not explicitly teach subtract a compensation voltage from the plurality of compensation voltages; and configure a plurality of conversion circuits based on the subtracted plurality of compensation voltages to add the plurality of compensation voltages to the plurality of parallel connected photovoltaic strings.
Foss teaches FIG. 1A shows strings of solar modules connected in parallel, each string having an injection circuit. In addition to the power control circuitry described above, each injection circuit contains a means to communicate with a central control point. This communication means can be wireless, data line or power line. The central control point transmits commands to all injection circuits specifying the maximum rate of change that should be allowed; if the power available from the sun increases at a rate higher than the specified rate, the injection circuits reduce the power output from their string by a gradually decreasing amount until the string's maximum power point is reached; and adjustments to the injected power result in changes in the total output power. Injected power may increase or decrease the output power of a string, (see figures 1A and 1D; and par. [0053-0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Foss into the system of Liu in order to controlling the performance of solar power generation systems.
Regarding claim 18, further Foss discloses the system, wherein the controller (fig. 2: 230) is one controller of a plurality of controllers (230s), each controller (230) of the plurality of controllers being connected to at least one respective photovoltaic string of the plurality of parallel connected photovoltaic strings (string 1…string N), (see figures 1A and 2).
Regarding claim 22, further Foss discloses the system, wherein the subtracted compensation voltage is a minimum compensation voltage of the plurality of compensation voltages, (see par. [0053]; if the power available from the sun increases at a rate higher than the specified rate, the injection circuits reduce the power output from their string by a gradually decreasing amount until the string's maximum power point is reached).
Regarding claim 23, furthermore Liu discloses the method, wherein the circuit parameter is at least one of a power, a voltage, or a current, (see par. [0028-0029], delta DC/DC converter also includes a controller operationally connected thereto to control functioning of the DC/DC converter, so as to selectively vary a voltage output, V.sub.o, of the DC/DC converter that provides "tuning" of respective PV string voltages; and the controller of each delta DC/DC converter includes a "localized" power maximizing algorithm programmed thereon to iteratively adjust and control generation of an output or tuning voltage, V.sub.o, from its respective DC/DC converter.
Regarding claim 24, furthermore Liu discloses the method, wherein the adjusting comprises maximizing a power output of the at least one associated photovoltaic string, (see par. [0028-0029]).
Regarding claim 25, further Foss discloses the method, wherein the adjusting is performed for each of the plurality of parallel connected photovoltaic strings, (see par. [0049] and [0055]; Adjustments to the injected power result in changes in the total output power. Injected power may increase or decrease the output power of a string).
Regarding claim 26, furthermore Liu discloses the method, wherein each conversion circuit (24) of the plurality of the conversion circuits (24s) is associated with a respective photovoltaic string (12) of the plurality of photovoltaic strings (12, 14, 16), (see figure 3).
Regarding claim 27, furthermore Liu discloses the method, further comprising adding the plurality of compensation voltages to the plurality of parallel connected photovoltaic strings, (see figures 2 and 3; and par. [0022]).            
10.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2013/0069438) in view of Foss (US 2010/0126550) and further in view of Guo (US 8,233,301).
	Regarding claim 13, the combination of Liu and Foss teach the method of claim 1, but Liu and Foss do not explicitly teach further comprising: determining an input of a compensation circuit from at least one electrical parameter related to an alternating current (AC) source connected to the compensation circuit.
Guo teaches determining an input of a compensation circuit from at least one electrical parameter related to an alternating current (AC) source connected to the compensation circuit, (see figure 4 and col. 13, lines 48-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Guo into the method of Liu and Foss in order to provide the power supply may not need a separate independent dc power supply to support its operations because it draws its power from the ac voltage source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836